378 F.2d 671
UNITED STATES of America, Plaintiff-Appellee,v.COUNTY OF WAYNE, Defendant-Appellant.
No. 17146.
United States Court of Appeals Sixth Circuit.
June 14, 1967.

William F. Koney, Pros. Atty., Detroit, Mich. (Samuel H. Olsen, Pros. Atty., Aloysius J. Suchy, Asst. Pros. Atty., Detroit, Mich., on the brief), for Wayne County.
Joseph Maisano, Asst. Corp. Counsel, Detroit, Mich. (Robert Reese, Corp. Counsel, Detroit, Mich., on the brief), for City of Detroit, amicus curiae.
Frank J. Kelley, Atty. Gen., T. Carl Holbrook, William D. Dexter, Asst. Attys. Gen., Robert A. Derengoski, Sol. Gen., Lansing, Mich., on brief as amicus curiae for State of Michigan.
Philip I. Brennan, Atty., Dept. of Justice, Washington, D. C. (Richard C. Pugh, Acting Asst. Atty. Gen., Lee A. Jackson, Joseph Kovner, Attys., Dept. of Justice, Washington, D. C., on the brief; Lawrence Gubow, U. S. Atty., Detroit, Mich., of counsel), for appellee.
Before WEICK, Chief Judge, and O'SULLIVAN and CELEBREZZE, Circuit Judges.
PER CURIAM.


1
The question on appeal is whether a local tax lien, which is a general lien upon the taxpayer's personal property, is superior to the priority of the United States Government under Section 3466 of the Revised Statutes, where the local taxing authority has taken no action to attach its general lien to specific property of the taxpayer before the taxpayer becomes insolvent and his assets subject to a distribution for the benefit of his creditors.


2
The District Court granted the motion of the United States for summary judgment. We affirm for the reasons set forth in the District Court's opinion of October 7, 1965, 247 F.Supp. 84, and also the opinions of the Supreme Court of the United States in Spokane County v. United States, 279 U.S. 80, 49 S.Ct. 321, 73 L.Ed. 621; People of State of New York v. Maclay, 288 U.S. 290, 53 S.Ct. 323, 77 L.Ed. 754; United States v. State of Texas, 314 U.S. 480, 62 S.Ct. 350, 86 L.Ed. 356; United States v. Waddill, Holland & Flinn, 323 U.S. 353, 65 S.Ct. 304, 89 L.Ed. 294; People of State of Illinois ex rel. Gordon v. Campbell, 329 U.S. 362, 67 S.Ct. 340, 91 L.Ed. 348; United States v. Gilbert Associates, 345 U.S. 361, 73 S.Ct. 701, 97 L.Ed. 1071; United States v. City of New Britain, 347 U.S. 81, 74 S.Ct. 367, 98 L.Ed. 520; United States v. State of Vermont, 377 U.S. 351, 84 S.Ct. 1267, 12 L.Ed.2d 370; United States v. Equitable Life, 384 U.S. 323, 86 S.Ct. 1561, 16 L.Ed.2d 593.


3
Affirmed.